Exhibit 10.28

AMENDMENT TO TRUST AGREEMENT

This Amendment to Trust Agreement (this “Amendment”) is made by Avon Products,
Inc. (the “Company”) effective as of January 1, 2009.

W I T N E S S E T H :

WHEREAS, the Company entered into a Trust Agreement (the “Trust Agreement”) with
The Chase Manhattan Bank, N.A., dated as of October 29, 1998; and

WHEREAS, Article X of the Trust Agreement provides that the Company may amend
the Trust Agreement pursuant to a resolution of its board of directors by
delivering to the trustee a certified copy of such resolution and a written
instrument duly executed and acknowledged in the same form as the Trust
Agreement; and

WHEREAS, the Company now wishes to amend the Trust Agreement in order to comply
with Section 409A of the Internal Revenue Code (“Section 409A”);

NOW, THEREFORE, the Company hereby amends the Trust Agreement as follows:

1. A new sentence is added to the end of Section 5.5 of the Trust Agreement to
read as follows:

“The distribution right set forth in the immediately preceding sentence will not
apply to any Participant under the SLIP (as amended as of January 1, 2009) who
has an “Individual Agreement” (as that term is defined in the SLIP, amended as
of January 1, 2009). The Company shall notify the Trustee of all Participants
under the SLIP who have such “Individual Agreements” and the Trustee shall be
fully protected in relying on such notification.”

2. Article IX of the Trust Agreement is amended in its entirety to read as
follows:

“ARTICLE IX

Termination

The Trust may be terminated by the Company with respect to any Participant or
Beneficiary under the SERP, and with respect to any Participant or Beneficiary
under the SLIP subject to an “Individual Agreement” (as that term is defined in
the SLIP), after payment to such Participants (or their Beneficiaries), pursuant
to the terms of the Plans and this Agreement, of all amounts held in the Trust
for their Plan benefits. Any such termination may be effected, pursuant to a
resolution of the Board of Directors of the Company, upon delivery to the
Trustee of a certified copy of



--------------------------------------------------------------------------------

such resolution and a written instrument of termination duly executed and
acknowledged in the same form as this Agreement. The Trustee shall be fully
protected in relying on such resolution and written instrument of termination.

The foregoing provision shall not apply to any Participant under the SLIP (other
than those subject to an “Individual Agreement” as that term is defined in the
SLIP) who are identified in writing by the Company to the Trustee and the Trust
will continue to be terminable in accordance with Article IX of the Trust
Agreement as in effect immediately prior to January 1, 2009 for such
Participants and Beneficiaries.

Upon complete termination of the Trust, any assets remaining in the Trust shall
be returned to the Company.”

3. Section 11.9 of the Trust Agreement is amended in its entirety to read as
follows:

“11.9 Adverse Tax Consequences.

(a) Notwithstanding any other provision of the Trust Agreement to the contrary,
the Trustee shall make appropriate payments hereunder before such payments are
otherwise due if it is notified by a Participant or Beneficiary, in the format
provided in Appendix I, that based on (i) a change in the tax or revenue laws of
the United States of America, (ii) a published ruling or similar announcement
issued by the Internal Revenue Service, (iii) a regulation issued by the
Secretary of the Treasury or his delegate, (iv) a decision by a court of
competent jurisdiction involving the Participant or Beneficiary, or (v) a
closing agreement made under Code Section 7121 that is approved by the Internal
Revenue Service and involves the Participant or Beneficiary, that Participant or
Beneficiary has recognized or will recognize income for federal income tax
purposes with respect to amounts that are or will be payable to him under the
Plans before they are paid to him. The Company will provide written notification
to the Trustee of the Participants and Beneficiaries who have the payment right
set forth in this Section 11.9(a) and the amount to be paid to each such
Participant and Beneficiary.

(b) Notwithstanding any other provision of the Trust Agreement to the contrary,
the Trustee shall make appropriate payments hereunder before such payments are
otherwise due if it is notified by a Participant or Beneficiary, in the format
provided in Appendix II, that the Participant or Beneficiary has recognized, or
will recognize during the then-current tax year, income for federal income tax
purposes under Section 409A with respect to amounts that are or will be payable
to him under the Plans before they are paid to him. The amount of any such
payment may not exceed the

 

2



--------------------------------------------------------------------------------

amount that such Participant or Beneficiary has recognized, or will recognize
during the then-current tax year, under Section 409A with respect to amounts
that are or will be payable to him under the Plans. The Company will provide
written notification to the Trustee of the Participants and Beneficiaries who
have the payment right set forth in this Section 11.9(b) and the amount to be
paid to each such Participant and Beneficiary (such right being limited to SLIP
Participants not subject to Section 11.9(a) above with respect to SLIP benefits
held in the Trust and SERP Participants and Beneficiaries with respect to SERP
benefits held in the Trust).”

4. The Trust Agreement is amended by adding Appendix II thereto in the form
attached to this Amendment.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on the
date set forth below.

 

AVON PRODUCTS, INC. By:   /s/ Kim K.W. Rucker Name:    Kim K.W. Rucker Title:  
Senior Vice President and General Counsel

 

Attest:    Karen Leu     Dated:    November 14, 2008

Acknowledgement

 

STATE OF NEW YORK

   )    )        ss.:

COUNTY OF NEW YORK

   )

Personally appeared Kim K.W. Rucker of Avon Products, Inc., signer and sealer of
the foregoing instrument, and acknowledged the same to be his/her free act and
deed as SVP and General Counsel and the free act and deed of said Company,
before me on November 14, 2008.

 

/s/ Lorna P. Laemmie Notary Public

 

 

LORNA P. LAEMMIE

Notary Public, State of New York

No. 01LA4896276

Qualified in Queens County

Certificate Filed in New York County

Commission Expires June 20, 2010

     

 

4



--------------------------------------------------------------------------------

APPENDIX II

FORM OF NOTICE OF 409A TAXATION

I, the undersigned Participant (Beneficiary) under the Avon Products, Inc. Trust
Agreement, as amended, hereby notify JPMorgan Chase Bank as Trustee, that
pursuant to Section 11.9(b) thereof, the undersigned has recognized or will
recognize tax during the current tax year under Section 409A of the Internal
Revenue Code with respect to funds held in said trust. The undersigned requests
payment of $                     from the trust funds to which the undersigned
is entitled. I certify that this amount does not exceed the amount required to
be included in income as a result of the failure to comply with Section 409A and
the regulations thereunder.

 

   Participant/Beneficiary

 

Date:     

 

A-1